DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, see remarks page 5 lines 19-22 and page 6 lines 3-14, filed 2/25/21, with respect to independent claims 1 and 6 have been fully considered and are persuasive.  The rejection of 11/25/20 has been withdrawn.  Examiner acknowledges new claims 11-14.  Prior art could not be found for the application.  Thus, application is in condition for allowance.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance for independent claims 1 and 6.  Prior art could not be found for the features high-frequency component removing part for removing high-frequency components from said first object image and said first reference image by performing a smoothing process on said first object image and said first reference image, respectively and a comparison part for correcting a value of each pixel of at least one of said first object image and said first reference image on the basis of a discrepancy, which is a ratio or a difference, between a value then comparing said first object image with said first reference image, to  detect a defect area in said first object image.  These features in combination with other features could not be found in the prior art.  Claims 2-5 and 7-14 depend on claims 1 and 6.  Therefore, dependent claims are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449.  The examiner can normally be reached on Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






G.D.
March 12, 2021
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664